Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-16-00169-CV

                           IN THE INTEREST OF C.J.P., a Child

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015-CI-13590
                           Honorable Larry Noll, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the appeal is DISMISSED. No costs
are assessed against appellant because she is indigent.

       SIGNED September 28, 2016.


                                               _________________________________
                                               Luz Elena D. Chapa, Justice